Citation Nr: 0427666	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  03-02 912A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for an eye disorder and 
if so, whether the claim may be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from April 1951 to April 1953.


FINDINGS OF FACT

1.  An application to reopen a claim for service connection 
for an eye disorder was denied by an August 1960 rating 
decision which was not appealed.

2.  The evidence received since the rating decision of August 
1960 pertinent to the claim for service connection for an eye 
disorder bears directly and substantially on the specific 
matter under consideration, is neither cumulative nor 
redundant, and is, by itself or in combination with other 
evidence, so significant that it must be considered in order 
to fairly decide the merits of the claim.

3.  Residuals of right eye fungal infection and cataracts 
have been related to active service.  


CONCLUSIONS OF LAW

1.  The August 1960 rating decision that denied an 
application to reopen a claim for service connection for an 
eye disorder is final.  38 U.S.C. § 4005(b) (1958); 38 C.F.R. 
§ 3.104(a) (effective May 29, 1959 to December 31, 1962).

2.  New and material evidence has been received since the 
August 1960 rating decision and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2001).

3.  Residuals of right eye fungal infection and cataracts 
were incurred in active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board of Veterans' Appeals (Board) notes 
that the claim has already been developed within the 
guidelines established by the Veterans Claims Assistance Act 
of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) 
(VCAA).  In this regard, the record contains relevant medical 
opinions and outpatient treatment records that permit the 
Board to properly assess the merits of the claim.  In 
addition, the veteran has been provided with the VCAA 
guidelines and other applicable law and regulations, and 
there is no indication that there are any outstanding 
pertinent records that have not already been obtained or 
addressed in documents contained within the claims file.  
Moreover, the veteran has been notified of the opinion of the 
August 2003 Department of Veterans Affairs (VA) examiner in 
the November 2003 supplemental statement of the case, and was 
therefore clearly aware of the steps that had been taken by 
VA to develop his claim and the steps that he now needed to 
take in light of that development.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran's understanding of his 
obligation to come forward with evidence is further evidenced 
by the fact that he has recently provided an opinion in 
support of his claim and while he did not waive the regional 
office (RO)'s initial review of this evidence, as a result of 
the Board's decision to reopen and then grant the veteran's 
claim, remand for initial review of the evidence by the RO is 
unnecessary.

The Board would further note that while the November 2003 
supplemental statement of the case did not specifically set 
forth the new and material standard the RO followed to find 
that new and material evidence had not been submitted to 
reopen the claim, the Board finds that the January 2003 
statement of the case did follow the appropriate standard, 
and that in any event, since it has been determined that the 
claim for service connection for an eye disorder should be 
reopened and granted, the Board's action in proceeding to the 
merits cannot be considered prejudicial to the veteran.  
Finally, the Board observes that the new provisions of 
38 C.F.R. § 3.156 (2003) are not applicable to the claim, as 
those provisions were effective August 29, 2001, and the 
subject claim was filed prior to that date.


I.  Whether New and Material Evidence has been Received to 
Reopen the Claim for Service Connection for an Eye Disorder

The record reflects that entitlement to service connection 
for an eye disorder was originally denied by an August 1953 
rating decision on the basis that defective vision in the 
right eye was not a disability for VA benefits purposes.  An 
August 1960 rating decisions subsequently denied an 
application to reopen the claim on the basis that the 
evidence of record continued to demonstrate defective vision 
which was not a disability for which service connection could 
be established.

The veteran did not file an appeal of the August 1960 rating 
decision.

In order to reopen a claim which has been previously denied 
and which is final, the claimant must provide new and 
material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F. 3d at 1363.  

The Board notes that the standard for new and material 
evidence was recently amended.  See 38 C.F.R. § 3.156(a) 
(2003).  However, as was noted earlier, that amendment 
applies only to claims to reopen received on or after August 
29, 2001.  See 66 Fed. Reg. 45620 (Aug. 29, 2001).  Since 
this claim was received before that date (August 28, 2001), 
the law in effect when the claim was filed is applicable.  
That is the standard discussed above.

To be material, evidence must be (a) relevant in that it 
bears directly and substantially on the matter under 
consideration, and (b) so significant, either by itself or 
with other evidence, that it must be considered in order to 
fairly decide the claim.  See 38 C.F.R. § 3.156(a) (2001).  
In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends, and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. 
App. 312, 314 (1999).  

Based on the grounds stated in the previous denials, the 
Board finds that new and material evidence would consist of 
evidence addressing whether the veteran has an eye disability 
that is subject to service connection and whether such 
disability is related to the veteran's active service.  In 
this regard, additional evidence received since the last 
prior final denial in August 1960, does include an August 
2003 VA opinion and September 2004 private opinion that 
address the issue of whether there is a relationship between 
current eye disability and service.  Consequently, as to the 
veteran's claim for service connection for an eye disorder, 
the Board finds that these medical opinions bear directly and 
substantially on the specific matter under consideration, are 
neither cumulative nor redundant, and by themselves or in 
combination with other evidence are so significant that they 
must be considered in order to fairly decide the merits of 
the claim.  Therefore, the Board concludes that the claim for 
service connection for an eye disorder is reopened.


II.  Decision on the Merits of the Claim 

Background

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  To 
establish chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2003).  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

A review of the veteran's service medical records reflects 
that in June 1951, the veteran stated that he had amblyopia 
on the right eye and that the left eye was also hurting.  A 
couple of days later, there was a finding of edema and slight 
conjunctivitis, and that the veteran was not responding to 
treatment.  A chalzion was also noted on the left upper 
eyelid and the veteran was given medication.  In July 1951, 
it was recommended that the veteran have a profile change due 
to poor vision in the right eye.  In September 1951, the 
veteran complained of an inability to judge distance.  In 
October 1951, visual acuity on the right was 20/40 and on the 
left, 20/25.  The examiner noted that the veteran had very 
poor depth perception.  At the time of physical examination 
in March 1952, the veteran's uncorrected visual acuity on the 
right was 20/50 and on the left, 20/15.  Ophthalmological 
examination in November 1952 revealed that the veteran 
complained of red, tearing eyes the previous six months.  
External examination indicated that the conjunctiva was red 
and irritated.  Uncorrected visual acuity on the right was 
20/70 and on the left, 20/50.  The diagnosis was asthenopia.

A VA outpatient record from February 2002 indicates an 
assessment of chorioretinal scar of the right eye, cataracts 
of the right eye greater than the left, and possible 
refractive amblyopia of the right eye.

In the veteran's February 2003 substantive appeal, the 
veteran asserted that he sustained an injury to his eye in 
June 1951 that caused his vision to deteriorate immediately 
and progressively.

At the veteran's hearing in April 2003, the veteran testified 
about his eye injury in service and how his vision 
deteriorated following the injury.

VA examination in August 2003 revealed that the veteran 
reported being struck by a stick in the right eye during 
service.  The VA examiner indicated that the veteran had 
cataracts that appeared to be progressing and chorioretinal 
scars in the peripheral retina on the right.  The examiner 
commented that the decrease in visual acuity over the past 
couple of years was most likely related to the cataracts and 
unrelated to the veteran's trauma in 1951.  He also noted 
that the chorioretinal scars appeared to be due to an 
intraocular toxoplasmosis infection that long since resolved 
itself.  He believed that the location of those scars would 
not cause visual deficits.  Although the examiner indicated 
that visual acuity in the right eye was reduced, he believed 
that this was due to cataracts and the normal aging process.  
In addition, given the note of amblyopia in the right eye, 
the examiner opined that it was likely that the slightly 
reduced acuity in 1951 was just as likely due to the 
amblyopia, and there were no records stating that the 
patient's acuity prior to 1951 showed that any loss was due 
to the trauma in 1951.

A September 2004 letter from the veteran's private 
optometrist, Dr. W., indicates that he had examined the 
veteran over the previous three months and reviewed all of 
the relevant medical records and that based on his findings, 
he had referred the veteran for right eye surgery to replace 
the lens.  Dr. W. opined that, within a reasonable degree of 
medical certainty, the decreased vision in the right eye was 
caused by a fungal infection secondary to a right eye injury 
suffered while on active duty.  He based this conclusion on 
the veteran's service medical records, which included months 
of reports of redness of the eyes, soreness, headaches, and 
reduction in the veteran's vision, Dr. W.'s professional 
knowledge that tree branch eye injuries often caused fungal 
infections, the further knowledge that fungal infections were 
commonly undiagnosed and ineffectively treated as bacterial 
infections before the advent of definitive diagnostic means, 
on the existence of chorioretinal scars in the peripheral 
retina of the veteran's right eye indicative of such an inner 
eye infection, and on the consistency of the veteran's 
description of the drop in his vision attributable to the 
undiagnosed fungal infection.  Accordingly, Dr. W. concluded 
that it was as likely as not that the veteran suffered such 
an injury and secondary fungal infection, and that it was far 
more likely than not that the veteran's drop in vision was 
caused by a fungal infection.  Since cataracts might be 
caused by trauma such as that which the veteran's records 
supported, he further concluded within a similar reasonable 
degree of medical certainty that it was as likely as not that 
cataracts affecting the veteran's right eye were 
traumatically induced by the same injury.


Analysis

The Board has carefully reviewed the evidence of record, and 
first notes that despite the recent replacement of the lens 
on the right eye, it is clear that the veteran has current 
diagnoses of right eye disability, including cataracts and 
residuals of fungal infection.  In addition, service medical 
records reflect complaints and treatment with respect to the 
eye over the period of June 1951 to November 1952.

In addition, Dr. W., a private optometrist who has treated 
the veteran for an extended period of time, opined in his 
letter of September 2004 that it was as likely as not that 
the veteran suffered an injury and secondary fungal infection 
in service, and that it was far more likely than not that the 
veteran's drop in vision was caused by a fungal infection.  
Dr. W. further opined that since cataracts might be caused by 
trauma such as that which the veteran's records supported, 
within a similar reasonable degree of medical certainty, it 
was also as likely as not that cataracts affecting the 
veteran's right eye were traumatically induced by the same 
injury.

Thus, the Board finds that there is a current diagnosis of 
right eye disability that has been linked to active service 
by competent medical evidence.

Although the Board recognizes that the August 2003 VA 
examiner did not find that the veteran had any eye disability 
that was related to his 1951 injury, the Board does not find 
such opinion to be as persuasive in light of the significant 
complaints following the veteran's injury in service, the 
fact that the VA examiner seems to link the right eye 
chorioretinal scars to an old intraocular toxoplasmosis 
infection, and the opinion of Dr. W., which is not simply 
based on the veteran's statements.  In any event, at best 
that opinion would serve to place the evidence in equipoise, 
in which case the veteran would still prevail.  






ORDER

Service connection for right eye fungal infection and 
cataracts is granted.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



